Matter of Jacobs (2022 NY Slip Op 02186)





Matter of Jacobs


2022 NY Slip Op 02186


Decided on March 31, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:March 31, 2022

PM-71-22
[*1]In the Matter of Sara Jacobs, an Attorney. (Attorney Registration No. 1960574.)

Calendar Date:March 28, 2022

Before:Egan Jr., J.P., Lynch, Clark, Aarons and Pritzker, JJ.

Sara Jacobs, Edgewater, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Sara Jacobs was admitted to practice by this Court in 1985 and lists a business address in Hackensack, New Jersey with the Office of Court Administration. Jacobs has applied to this Court, by affidavit sworn to December 14, 2021, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) has submitted correspondence opposing her application.
Having reviewed the parties' submissions, we exercise our discretion and deem Jacobs' application timely (see e.g. Matter of Cain, 157 AD3d 1187, 1187-1188 [2018]). Accordingly, with AGC voicing no other substantive objection to her application, and having determined that Jacobs is eligible to resign for nondisciplinary reasons (compare Matter of Tierney, 148 AD3d 1457, 1458 [2017]), we grant the application and accept her resignation.
Egan Jr., J.P., Lynch, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that Sara Jacobs' application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Sara Jacobs' name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Sara Jacobs is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Jacobs is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Sara Jacobs shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.